
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 132
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Tiahrt (for
			 himself, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Mario Diaz-Balart of
			 Florida, Ms. Ros-Lehtinen,
			 Mr. Sires,
			 Mr. Burton of Indiana,
			 Mr. Mack, Mr. Shuler, and Ms.
			 Wasserman Schultz) submitted the following concurrent resolution;
			 which was referred to the Committee on
			 Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that with
		  respect to the totalitarian government of Cuba, the United States should pursue
		  a policy that insists upon freedom, democracy, and human rights, including the
		  release of all political prisoners, the legalization of political parties, free
		  speech and a free press, and supervised elections, before increasing United
		  States trade and tourism to Cuba.
	
	
		Whereas in the aftermath of overthrowing the government in
			 1959, Fidel Castro reneged on his promise to return to constitutional rule and
			 democratic elections and instead consolidated his power through intense
			 political repression and the imprisonment or execution of thousands of
			 opponents;
		Whereas under Raul Castro and Fidel Castro, the Cuban
			 people continue to be oppressed and dissidents regularly brutalized;
		Whereas in 1960, President Dwight Eisenhower imposed a
			 partial embargo on Cuba by prohibiting exports, except for nonsubsidized food
			 and medicines, in response to the regime’s actions and every president since
			 then has upheld, and even strengthened, the embargo in response to the
			 treatment of the Cuban people;
		Whereas Cuba’s communist regime controls the government,
			 the economy, health care, education, and the daily lives of the Cuban
			 people;
		Whereas according to the 2008 United States Department of
			 State's Country Report on Human Rights, Cuba is a totalitarian state with a
			 government that continues to deny its citizens basic human rights and continues
			 to commit numerous serious human rights abuses;
		Whereas in May 2009, the Castro regime further limited
			 access to the Internet for Cuban citizens;
		Whereas over 25,000 Cubans signed onto the Valera Project
			 petition to open opportunities for free and responsible participation for all
			 Cuban citizens in the political and economic life of Cuban society for which
			 the Castro government cracked down on supporters during the “Black Spring” of
			 2003 and arrested 75 journalists, union members, and activists, more than 50 of
			 whom remain in prison under inhumane conditions;
		Whereas the Cuban Government routinely violates the United
			 Nations Universal Declaration of Human Rights, the Convention against Torture
			 and Other Cruel, Inhuman or Degrading Treatment or Punishment, and the
			 Protection of Persons Subjected to Detention or Imprisonment;
		Whereas according to Human Rights Watch, “Cuba has
			 developed a highly effective machinery of repression. The denial of basic civil
			 and political rights is written into Cuban law. In the name of legality, armed
			 security forces, aided by state-controlled mass organizations, silence dissent
			 with heavy prison terms, threats of prosecution, harassment, or exile. Cuba
			 uses these tools to restrict severely the exercise of fundamental human rights
			 of expression, association, and assembly”;
		Whereas in its 2007 annual report, the Inter-American
			 Commission on Human Rights reported that the Cuban Government’s “restrictions
			 on political rights, freedom of expression, and dissemination of ideas have
			 created, over a period of decades, a situation of permanent and systematic
			 violations of the fundamental rights of Cuban citizens”;
		Whereas there are estimated to be at least 205 political
			 prisoners in 2009;
		Whereas the government detains many more dissidents on a
			 short-term basis, including 1500 in 2008;
		Whereas Amnesty International reports that some released
			 political dissenters had been imprisoned as long as 28 years;
		Whereas the average wage for a Cuban worker was estimated
			 in 2007 to be about $20 a month;
		Whereas foreign medical tourists and government officials
			 receive health care that is not available to the Cuban people;
		Whereas the Commission for Assistance to a Free Cuba’s
			 2006 Report to the President asserts that “the Castro regime is failing to
			 address even the most basic humanitarian needs of the Cuban people. Chronic
			 malnutrition, polluted water, and untreated chronic diseases continue to affect
			 a significant percentage of the Cuban people”;
		Whereas the Castro regime rations food and provides
			 inadequate nutrition to the Cuban people;
		Whereas housing and infrastructure conditions for the
			 average Cuban remain some of the worst in the world;
		Whereas communism has decimated the Cuban economy;
		Whereas inflation-adjusted gross domestic product is a
			 mere 5 percent of what it was in 1958;
		Whereas in 1952, Cuba produced 7 million tons of sugar and
			 it produced 1.5 million tons in 2008;
		Whereas beginning in 1959, Castro began nationalizing
			 United States assets in Cuba;
		Whereas Article 18 of the 1976 Cuban Constitution mandates
			 that “the state controls and directs foreign trade” and therefore there is no
			 private Cuban market for United States goods;
		Whereas the Communist party, government officials, and
			 military forces have access to resources and luxuries denied to the Cuban
			 people;
		Whereas Forbes has conservatively estimated Fidel Castro’s
			 personal fortune to be $900 million;
		Whereas engagement with the Cuban dictatorship by the rest
			 of the world has not eased any of the suffering brought upon innocent Cuban
			 families by the Castro regime;
		Whereas trade with the rest of the world has not eased any
			 of the suffering brought upon innocent Cuban families by the Castro
			 regime;
		Whereas the Cuban Government does not pay all of its bills
			 and in 2008, held over $30 billion in debt to creditors in addition to over $20
			 billion in debt still owed from the Soviet era;
		Whereas increased tourism has not eased any of the
			 suffering brought upon innocent Cuban families by the Castro regime;
		Whereas the State Department’s Bureau of Consular Affairs
			 warns that “any interactions with average Cubans, regardless of how well
			 intentioned the American may be, can subject that Cuban to harassment and/or
			 detention, and other forms of repressive actions, by state security
			 elements.”;
		Whereas Cuban Government takes a 20 percent cut of all
			 remittances sent to the nation by Cuban-Americans and another 10 percent
			 exchange fee of checks;
		Whereas any consumer goods the people on the island
			 purchase must be purchased in the regime’s “company stores” and with worthless
			 “vouchers” called “convertible pesos” sold by the regime;
		Whereas the dictator takes up to 30 percent of all hard
			 currency “off the top” at the time island residents purchase the “vouchers”,
			 and all hard currency must be spent with purchased “vouchers” in the regime’s
			 “company stores”;
		Whereas since 2002, the United States has been the largest
			 supplier of food and agricultural products to Cuba and there has not been
			 marked improvement in the lives of the Cuban people;
		Whereas lifting the United States restriction on travel
			 would put at least $5 billion to $6 billion directly into the government’s and
			 military’s hands every year;
		Whereas the Communist government of Cuba
			 has long stated its intention to cause harm to the United States, allied with
			 the Soviet Union and others against the United States in Grenada and elsewhere,
			 supported revolutionaries such as Che Guevara, and remains allied with
			 governments such as Venezuela that wish to undermine the United States
			 Government;
		Whereas since 1982, Cuba has been designated a state
			 sponsor of terrorism by the United States Department of State;
		Whereas the Cuban military has close bilateral ties with
			 North Korea and Iran;
		Whereas Cuba is a safe haven and medical outpost for
			 Colombia narco-trafficking guerrillas;
		Whereas there are over 1.2 million people in the United
			 States of Cuban descent;
		Whereas most Cuban-Americans came to the United States as
			 political exiles;
		Whereas according to a McLaughlin and Associates poll, 72
			 percent of Cuban-Americans strongly support continuing the trade embargo and 69
			 percent support the prohibition of tourist travel to Cuba;
		Whereas Cuban-Americans have contributed to United States
			 society in a myriad of ways;
		Whereas the United States supports Cuban democracy
			 movements and from FY2001–FY2007, provided almost $71 million in funding for
			 such efforts;
		Whereas the most successful transitions to democracy in
			 modern history have been the result of bottom-to-top change;
		Whereas the United States has a longstanding commitment to
			 freedom and democracy in Latin America and throughout the world;
		Whereas the United States has a longstanding commitment to
			 human rights and justice;
		Whereas the people of the United States do not believe in
			 supporting brutal dictatorships;
		Whereas without the release of all political prisoners,
			 the legalization of political parties, the toleration of free speech and a free
			 press, and supervised elections, democracy cannot exist in Cuba; and
		Whereas the United States should support the Cuban people
			 in their struggle for fundamental freedoms: Now, therefore, be it
		
	
		That it is the sense of Congress that with
			 respect to the totalitarian government of Cuba, the United States should pursue
			 a policy that insists upon freedom, democracy and human rights, including the
			 release of all political prisoners, the legalization of political parties, free
			 speech and a free press, and supervised elections, before increasing American
			 trade and tourism to Cuba.
		
